             Case
              Case7:20-cv-05054-CS
                   7:20-cv-05054-CS Document
                                     Document55-3
                                              56 Filed
                                                  Filed08/28/20
                                                        08/28/20 Page
                                                                  Page11ofof11




                              IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

NIKKIA T. MCCLAIN                                       )
                                                        )
                   Plaintiff,                           ) No. 7:20-cv-5054(CS)
                                                        )
vs.                                                     ) ORDER ON MOTION FOR
                                                        ) ADMISSION PRO HAC VICE
AUTOEXPO ENT., INC., ET AL.,                            )
                                                        )
                   Defendants.                          )
                                                        )

            The Motion of Philip J. Mackey for admission to practice Pro Hac Vice in the above-

captioned case is granted.

            Applicant has declared that he is a member in good standing of the Bar of the State of

Missouri and the State of Illinois; and that his contact information is as follows:

            Applicant’s Name:     Philip J. Mackey
            Firm Name:            Lewis Rice LLC
            Address:              600 Washington Avenue, Suite 2500
            City/State/Zip:       St. Louis, MO 63101
            Telephone/Fax:        (314) 444-1343; (314) 612-1343
            E-mail Address:       pmackey@lewisrice.com
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for

Defendant 700 Credit, LLC in the above-entitled action;

            IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.

               28 2020
Dated: August ___,


                                                United States District Judge Cathy Seibel

                                                The Clerk shall terminate Doc. 55.
2390790.1
